— Order vacating order dated Juno 21, 1927, and reopening the case for the purpose of a rehearing reversed upon the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. We are of opinion that the testimony does not warrant a retrial of this contempt proceeding in which the appellant was acquitted and his acquittal upheld by this court. The new evidence permits solely of an inference that from the withdrawals and deposits of checks, moneys were paid by appellant to defendant Salzberg, but the further inference that by such payments the injunction order was violated does not necessarily follow; and the case was not sufficiently established to justify the rehearing after appellant’s acquittal was sustained by this court. To have justified a rehearing, the proof should have pointed to appellant’s guilt to a moral certainty. This, we think, the proof failed to do. Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ., concur.